EXHIBIT "99.1" NEWS RELEASE Contact: FOR IMMEDIATE RELEASE New Concept Energy Inc. Gene Bertcher (800)400-6407 info@newconceptenergy.com New Concept Energy, Inc. Reports First Quarter 2015 Results Dallas (May 14, 2015) — New Concept Energy, Inc. (NYSE MKT: GBR), ( the "Company" or "NCE") a Dallas-based oil and gas company, today reported net income for the three months ended March 31, 2015 of $314,000 or $0.16 per share, compared to a net loss of $40,000 or $(0.02) per share for the three months ended March 31, 2014. For the three months ended March 31, 2015, the Company recorded oil and gas revenues of $172,000 as compared to $344,000 for the comparable period of 2014. The decrease in oil & gas revenue for the three months ended March 31, 2015 was $172,000. The average price was $46 per barrel during the first quarter of 2015 as compared to $93 per barrel in 2014. The company estimates that approximately $100,000 of the decrease was due to the price of oil. During the first quarter of 2015 there was unusual harsh weather in the areas where the Company maintains its wells. The weather severely hampered the Company's ability to repair and maintain well equipment as well as limited the pickups of oil from wells that were located in areas that were impossible to reach. The Company believes that the shortfall in revenue beyond the drop in price of oil were weather related. The Company recorded revenues of $717,000 for the three months ended March 31, 2015 from its retirement property compared to $725,000 for the comparable period in 2014. For the three months ended March 31, 2015, the Company recorded operating expenses of $1,279,000 as compared to $1,311,000 for the comparable period in 2014. In 2011 the Company had a $10.3 million note receivable and determined that the financial condition of the debtor had deteriorated and there could be no assurance that the amount owed would or could be collected. At that time the company recorded a loss and established a reserve of $10.3 million. In 2013 and 2012 the Company recorded a gain from the partial recovery of the previously reserved note receivable of $1.6 million and $2.1 million respectively. For the three months ended March 31, 2015 the company recorded an additional recovery of $738,000. Contact: New Concept Energy, Inc. Gene Bertcher, (800) 400-6407 info@,newconceptenergy.com NEW CONCEPT ENERGY, INC. AND SUBSIDARIES CONSOLIDATED BALANCE SHEETS (unaudited) (amounts in thousands) March 31, December 31, Assets Current assets Cash and cash equivalents $ $ Accounts receivable from oil and gas sales 91 Other current assets Total current assets Oil and natural gas properties (full cost accounting method) Proved developed and undeveloped oil and gas properties, net of depletion Property and equipment, net of depreciation Land, buildings and equipment - oil and gas operations Other Total property and equipment Other assets (including $122,000 due from related parties in 2014) Total assets $ $ NEW CONCEPT ENERGY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS - CONTINUED (unaudited) (amounts in thousands, except share amounts) March 31, December 31, Liabilities and stockholders' equity Current liabilities Accounts payable - trade $ $ Accrued expenses Current portion of long term debt Total current liabilities Long-term debt Notes payable less current portion Asset retirement obligation Total liabilities Stockholders' equity Preferred stock, Series B 1 1 Common stock, $.01 par value; authorized, 100,000,000 shares; issued and outstanding, 1,946,935 shares at March 31, 2015 and December 31, 2014 20 20 Additional paid-in capital Accumulated deficit ) ) Total liabilities & equity $ $ NEW CONCEPT ENERGY, INC AND SUBSIDIARIES CONSOLIDATED STATEMENT OF OPERATIONS (unaudited) (amounts in thousands, except per share data) For the Three Months ended March 31, Revenue Oil and gas operations, net of royalties $ $ Real estate operations Operating expenses Oil and gas operations Real estate operations Real Estate - lease expense Corporate general and administrative Operating earnings (loss) ) ) Other income (expense) Interest income - 1 Interest expense ) ) Recovery of bad debt expense - Other income (expense), net (8 ) Expense Net income (loss) applicable to common shares $ $ ) Net income (loss) per common share-basic and diluted $ $ Weighted average common and equivalent shares outstanding - basic
